Barall, J.,
concurring. In this consolidated case, two medical consortium groups, one headed by Hartford Hospital (the plaintiffs) and the other by St. Francis Hospital and Medical Center (the defendants) submitted applications for a certificate of need to the commission on hospitals and health care to create an additional rehabilitation facility in Hartford. Both groups had rehabilitative beds in their current operations. CHHC consolidated the two applications in one hearing, deciding that, at best, there was room for only one additional rehabilitation facility. It granted the defendants’ application as amended and denied the plaintiffs’ application.
The plaintiffs took two separate appeals to the Superior Court from the decision of CHHC. In Docket No. 14586, the plaintiffs appealed the decision granting the defendants’ application. In Docket No. 14617, the plaintiffs appealed the decision denying their application. Both appeals raised the same issues on the merits. The court, Bums, J., granted a motion to dismiss in Docket No. 14586 based on a claim of lack of standing of the plaintiffs to appeal a decision granting the defendants’ application. The court, Hodgson, J., rendered judgment dismissing the plaintiffs’ appeal of the denial of their own application on the merits of the case. The plaintiffs appealed from both decisions and the cases were consolidated for argument in this court.
How far the court door should be open to plaintiffs in administrative appeals has been the subject of debate *154throughout the country. On one end of the spectrum of decisions on the subject of “aggrievement” or “standing to appeal” are those jurists who would open the door of aggrievement only when the merits of the case invite their philosophical attention. At the other end of the spectrum are those jurists who would allow most plaintiffs through the door of aggrievement without much question. See comment, “Standing of Third Parties to Challenge Administrative Agency Actions,” 76 Cal. L. Rev. 1061 (1988).
If Connecticut is to have a practical concept of aggrievement to ensure that there is a real case with a real injury as philosophically commended in Board of Pardons v. Freedom of Information Commission, 210 Conn. 646, 556 A.2d 1020 (1989), then the facts of this case call out for “standing” and “aggrievement.”
The decision to grant the defendants’ application is the alter ego of the decision to deny the plaintiffs’ application. The two are inextricably linked and should be linked and consolidated for purposes of aggrievement and appeal. .
If similar cases in the future are not consolidated by this court or the Superior Court for aggrievement purposes, CHHC could be faced with reconsidering an unsuccessful applicant’s application after a successful applicant had commenced service in an area where CHHC found service should be limited to only one service provider.
The plaintiffs here do have a specific personal and legal interest in the granting of the defendants’ application, and additionally, the plaintiffs’ interests have been legally and injuriously affected by the granting of the defendants’ application.
I agree with the dissent’s treatment of aggrievement. I concur, however, with the majority on the merits of the plaintiffs’ appeal from the denial of their application.
*155Here, the plaintiffs had the opportunity to present their claims on the merits in both cases because the plaintiffs’ appeal from the denial of their application (Docket No. 14586) was consolidated with their appeal from the granting of the defendants’ application (Docket No. 14617) by this court, and the claims on the merits were the same in both cases.
Therefore, the issues in Docket No. 14617 are moot because they were heard in Docket No. 14586.
Berdon, J., dissenting.
I
The Plaintiffs’ Standing to Appeal (14586)
We continue to pursue a course of keeping the doors to the court barred to litigants under the guise of our purported jurisdiction. I agree that we must have some rules to protect litigants from unjusticiable litigation— but those rules of jurisdiction must be reasonable. We have repeatedly held that “[sjtanding is not a technical rule intended to keep aggrieved parties out of court; nor is it a test of substantive rights. Rather it is a practical concept designed to ensure that courts and parties are not vexed by suits brought to vindicate nonjusticiable interests and that judicial decisions which may affect the rights of others are forged in hot controversy, with each view fairly and vigorously represented. . . . These two objectives are ordinarily held to have been met when a complainant makes a colorable claim of [a] direct injury he has suffered or is likely to suffer, in an individual or representative capacity. Such a personal stake in the outcome of the controversy . . . provides the requisite assurance of concrete adverseness and diligent advocacy.” (Citations omitted; internal quotation marks omitted.) Board of Pardons v. Freedom of Information Commission, 210 *156Conn. 646, 648-49, 556 A.2d 1020, on remand, 19 Conn. App. 539, 563 A.2d 314 (1989). I would find that the plaintiffs1 have standing to appeal from the order of the defendant Commission on Hospitals and Health Care (CHHC) granting to the defendants2 a certificate of need for rehabilitation beds.
What is especially troubling to me is that this appeal involves not only the rights of the litigant health care providers, but also the interests of the public in cost effective and efficient medical treatment. The public interest is not served unless we give competing health care providers standing to appeal the grant of a competitor’s certificate of need.
The majority holds that the plaintiffs are not aggrieved.3 I agree that ordinarily “aggrievement encompasses a well-settled twofold determination: first, the party claiming aggrievement must successfully demonstrate a specific personal and legal interest in the subject matter of the decision, as distinguished from a general interest, such as is the concern of all members of the community as a whole. Second, the party claiming aggrievement must successfully establish that this specific personal and legal interest has been specially and injuriously affected by the decision.” (Internal quotation marks omitted.) Cannavo Enterprises, Inc. v. Burns, 194 Conn. 43, 47, 478 A.2d 601 (1984). *157I believe that the plaintiffs have satisfied this standard because they are health care providers competing with the defendants for the same certificate of need to provide rehabilitative services.
The record made it clear that the parties were in competition with each other and that one and only one certificate of need would be granted.4 Both parties submitted applications for a certificate of need for rehabilitation beds, which were consolidated by CHHC for hearing purposes. The CHHC record indicates that there was a limited need for rehabilitation beds in the service area targeted by the plaintiffs and the defendants. CHHC inventoried the existing rehabilitation beds in this area and found that the recent use of the total of 113 beds was approximately 58 percent.5 Finally, *158CHHC compared the quality of current rehabilitative services delivered by the defendants to that delivered by the plaintiffs in granting the defendants their certifícate of need. These facts demonstrate unequivocally that the parties were competitors.
Common sense dictates that when CHHC acts upon competing proposals, granting one and denying the other, the party who is denied the certificate of need is aggrieved. This is especially so when only one certificate will be awarded. The fact that the order is not directed at the party who claims aggrievement is not controlling. We have recently held that a party “may legitimately claim to have been adversely affected by an administrative . . . action without having been the person to whom the order is directed.” Kelly v. Freedom of Information Commission, 221 Conn. 300, 311, 603 A.2d 1131 (1992).
What is particularly significant is that CHHC would be required to consider the fact that it had already granted the defendants a certificate of need in a limited service area if it were asked to reconsider the plaintiffs’ application. In Commission on Hospitals & Health Carey. Stamford Hospital, 208 Conn. 663, 668-69, 546 A.2d 257 (1988), this court held that “[General Statutes] § 19a-154 specifies a number of factors [CHHC] must consider in determining whether to approve a request for a new function or service. These factors include the availability of such service or function at other inpatient rehabilitation facilities . . . within the area to be served, the need for such service or *159function within such area, and other factors that the commission deems relevant to the decision.”
Furthermore, and of great significance, CHHC designated the plaintiffs a “party” to the consolidated proceedings. “While the plaintiffs’ status as parties at the agency level does not constitute aggrievement; Bakelaar v. West Haven, [193 Conn. 59, 66, 475 A.2d 283 (1984)]; the trial court should have closely reviewed this administrative finding because many of the elements considered by the agency in granting this status closely track the elements that the court would have to find to determine whether a party is aggrieved.” Light Rigging Co. v. Department of Public Utility Control, 219 Conn. 168, 178, 592 A.2d 386 (1991).
The majority misconstrues our recent decision in Unisys Corporation v. Department of Labor, 220 Conn. 689, 600 A.2d 1019 (1991). In Unisys Corporation, a unanimous court recognized that the plaintiff would have established a specific personal and legal interest to challenge the state’s award of a contract to a “potential competitor” if the plaintiff could show that it would have submitted a bid but for the single source specifications. Id., 694-95.6 The present case is far more compelling than Unisys Corporation. The plaintiffs in this case were more than potential competitors; they were actual competitors seeking a certificate of need from CHHC. Hartford Hospital was an actual competitor in the business of operating rehabilitation beds. We should grant standing to the plaintiffs in this case on the basis of the public policy concerns that guided our decision *160in Unisys Corporation v. Department of Labor, supra. “ ‘ “[T]he public interest in preventing the granting of contracts through arbitrary or capricious action can properly be vindicated through a suit brought by one who suffers injury as a result of the illegal activity, but the suit itself is brought in the public interest by one acting essentially as a ‘private attorney general.’ ” ’ ” Id., 694; Scanwell Laboratories, Inc. v. Shaffer, 424 F.2d 859, 864 (D.C. Cir. 1970).
The facts establish with certainty that (1) the plaintiffs have a specific personal and legal interest in the granting of the defendants’ application for a certificate of need for rehabilitation beds in the service area in which they both operate, and (2) the plaintiffs’ interest has been specially and injuriously affected by CHHC’s granting of the defendants’ application.
Even if we should view the aggrievement issue by focusing our lens only on the application granted to the defendants, as the majority does, the plaintiffs are still aggrieved. This court recently held in Light Rigging Co. v. Department of Public Utility Control, supra, 173, that a plaintiff could satisfy the first prong of the aggrievement test by demonstrating that it provided similar services that would be authorized by the agency granting the license.
That is precisely the case here. Although Hartford Hospital does not have a certificate of need, it does have ten rehabilitation beds, as acknowledged by CHHC.7 *161Given that the test under Light Rigging Co. v. Department of Public Utility Control, supra, is the supply of similar services, and that Hartford Hospital and the defendants provide the same service—rehabilitation beds—the test is clearly satisfied in this case. The majority never explains why the supply of similar services fails to satisfy the test in this case. Instead, the majority sidesteps the plaintiffs’ claim by noting that Hartford Hospital was merely a coapplicant and that Hartford Hospital never claimed aggrievement on the basis of its existing rehabilitation beds. First, whether Hartford Hospital is aggrieved is not dependent upon its status as a coapplicant or as the sole applicant. The majority cites no authority for this unusual claim. Second, the plaintiffs unequivocally argue that they were in competition with the defendants. They claim aggrievement under Light Rigging Co. v. Department of Public Utility Control, supra, on the basis of their interest in being free from unfair competition.
The trial court did not reach the second prong of the aggrievement test, which merely requires the possibility of injury. The following facts more than establish the possibility that the plaintiffs’ interest has been specially and injuriously affected by CHHC’s granting of the defendants’ application. As noted above, in granting the defendants’ certificate of need, CHHC was required to consider the availability of rehabilitative services in the service area. General Statutes § 19a-154 (b).8 This court held in Light Rigging Co. v. *162Department of Public Utility Control, supra, 177, that since the statute required the agency “to consider public need for the services to be rendered by an applicant before granting a certificate . . . existing certificate holders are entitled to be free of competition for which no need has been shown.” Hartford Hospital is presently authorized to provide ten rehabilitation beds, and it, too, is entitled to be free of competition for which no need has been shown. When CHHC ultimately granted the certificate of need to the defendants, there was at least a possibility that Hartford Hospital’s ability to operate these beds would be injured. Although the defendants’ certificate of need ostensibly did not add general hospital beds, it did in fact add twenty-seven rehabilitation beds to the service area.9 This increases the number of rehabilitation beds by 23 percent, over the current total of 113 beds, and will undoubtedly affect Hartford Hospital’s ability to market its ten beds. This is especially significant when one considers that there is presently only a 58 percent utilization rate.
By sustaining the trial court’s decision on the issue of aggrievement and foreclosing the plaintiffs from a judicial review of CHHC’s determination, the majority *163fails to give effect to our time honored rules regarding aggrievement for jurisdictional purposes. First, “[e]very presumption which favors the jurisdiction of the court should be indulged.” Tuccio v. Zehrung, 164 Conn. 231, 232, 319 A.2d 406 (1973). Second, “standing is an examination of the parties, not the merits of the action.” Manchester Environmental Coalition v. Stockton, 184 Conn. 51, 64, 441 A.2d 68 (1981). Third, aggrievement is established if there “is a possibility, as distinguished from a certainty, that some legally protected interest . . . has been adversely affected.” O’Leary v. McGuinness, 140 Conn. 80, 83, 98 A.2d 660 (1953). Instead, the majority uses aggrievement as a bolt on the doors of the courthouse to exclude the plaintiffs from a review of CHHC’s decision and thereby deprives the public of a “private attorney general” who could vindicate their rights by assuring that these health care services are delivered in a cost effective and efficient manner. The real losers today are the public. I would reverse the decision of the trial court and remand the case for a hearing on the merits of the plaintiffs’ appeal.
II
The Plaintiffs’ Case for a Certificate of Need
(14617)
Although CHHC is authorized to conduct an investigation to determine the availability, efficacy, and cost-effectiveness of rehabilitative services in Connecticut hospitals; General Statutes § 19a-149; the investigative report should not have been entered into evidence, over the plaintiffs’ objection, in considering their application for a certificate of need. Due process, which entails fundamental fairness, is not left outside the door just because it is an administrative hearing. ‘ ‘Due process of law requires that the parties involved [in an administrative proceeding] have an opportunity to know the *164facts on which the commission is asked to act, to cross-examine witnesses and to offer rebuttal evidence.” Pizzola v. Planning & Zoning Commission, 167 Conn. 202, 207, 355 A.2d 21 (1974); Jaffe v. Department of Health, 135 Conn. 339, 346, 64 A.2d 330 (1949).
In the present case, Commissioner Farrell acted as both the investigator and the adjudicator in determining whether a certificate of need would be granted and to whom it would be granted. His conclusions about the accessibility and delivery of rehabilitative services, which he first made in the investigation and later entered into evidence as an adjudicator, were directly contrary to the plaintiffs’ argument in support of their application. Since Farrell failed to grant the plaintiffs’ application for party status in the investigation, the investigative report and his conclusions should not have been admitted into evidence in the hearing on the plaintiffs’ application for two reasons.
First, the plaintiffs were not able to cross-examine the sources of the evidence because they were not given party status for the investigatory proceedings, notwithstanding their specific request. Not only does due process require that a party who will be affected be given the right to cross-examine a witness; Pizzola v. Planning & Zoning Commission, supra, 207; but General Statutes § 4-178 (5) also provides that “a party . . . may conduct cross-examinations required for a full and true disclosure of the facts.” The majority would permit CHHC to avoid these constitutional and statutory safeguards merely by convening an investigatory proceeding and barring an interested party from participating in the investigation.
The majority rejects this claim because “the plaintiffs were given the opportunity to rebut the conclusions in the report and an opportunity to subpoena witnesses and cross-examine them regarding their *165previous testimony.” The plaintiffs point out, however, that contemporaneous cross-examination is essential for effective cross-examination. Moreover, cross-examination, to be effective, must occur before the investigating officer finalizes his conclusions. The touchstone of due process is the right to be heard at a meaningful time and in a meaningful manner under the fourteenth amendment to the constitution of the United States. Armstrong v. Manzo, 380 U.S. 545, 552, 85 S. Ct. 1187, 14 L. Ed. 2d 62 (1965).
Second, and most important, is the fact that Farrell was both the investigating officer and the adjudicating officer. As the investigating officer, Farrell arrived at conclusions bearing on the certificate of need that are directly contrary to the plaintiffs’ position. Nevertheless, the plaintiffs were never given a chance to be heard before he made his decision as an investigator. Farrell, later acting as the adjudicator on the plaintiffs’ application, allowed his investigative report with all its findings and conclusions to be entered into evidence, thereby placing the plaintiffs in the awkward position of undermining his investigation in order to prove him wrong. This procedure turns a neutral adjudicator into one who has a stake in the proceedings— that is, the plaintiffs must assume the uphill burden of demonstrating to the adjudicator that his investigatory findings and conclusions, which were publicly announced, are wrong.
The legislature sought to avoid this danger by enacting General Statutes § 4-176e, which provides that “no individual who has personally carried out the function of an investigator in a contested case may serve as a hearing officer in that case . . . .’’The majority avoids § 4-176e by employing a narrow reading of the statute. It would allow CHHC to avoid § 4-176e, as it did in this case, simply by declaring that the investigation is separate and distinct from the consideration of the *166merits of any pending application and assigning a different docket number to the investigation. This conflicts with our longstanding rule of construction under which we “assume that the legislature intended to accomplish a reasonable and rational result.” (Internal quotation marks omitted.) Zapata v. Burns, 207 Conn. 496, 507-508, 542 A.2d 700 (1988). Furthermore, the majority allows CHHC to do exactly the mischief that the legislature intended to avoid—that is, to have the same person be an investigator and adjudicator for the same matter. In construing a statute we “must avoid a consequence which fails to attain a rational and sensible result which bears most directly on the object which the legislation sought to obtain.” Builders Service Corporation v. Planning & Zoning Commission, 208 Conn. 267, 276, 545 A.2d 530 (1988).
I would find that CHHC, under the circumstances of this case, should not have allowed the investigative report into evidence. Accordingly, I would remand this case to the trial court with instruction to sustain the appeal and remand it to CHHC for the purpose of affording the plaintiffs a hearing on their application for a certificate of need by an adjudicator other than Farrell.
I respectfully dissent.

 The plaintiffs in both appeals are New England Rehabilitation Hospital of Hartford, Inc., Hartford Hospital, the Institute of Living and AdvantageHealth Corporation.


 The defendants are Central Connecticut Rehabilitation Hospital, Inc., Saint Francis Hospital and Medical Center, the Mount Sinai Hospital Corporation and the Hartford Rehabilitation Hospital, Inc., and the Commission on Hospitals and Health Care (CHHC). Reference herein to the defendants will include all the defendants except CHHC.


 “[I]n order to have standing to bring an administrative appeal, a person must be aggrieved.” (Internal quotation marks omitted.) Light Rigging Co. v. Department of Public Utility Control, 219 Conn. 168, 172, 592 A.2d 386 (1991).


 It is clear, based on CHHC’s finding that there was a limited need for services and its concern that they be consolidated, that only one certificate would be issued. Furthermore, the chairman stated: “I am not totally convinced that we need additional rehab beds in Connecticut. I think there may be different ways of improving rehab, but not being sure, I’m going to go along with this decision, giving the [certificate of need] to the [Hartford Rehabilitation Hospital, Inc., a wholly owned subsidiary of] Continental Medical Systems with St. Francis and Mt. Sinai. But let me lay this out to others that may be looking at this. The amount of convincing that I’m going to have to hear for additional rehab beds at this point in time is going to have to be real good and real convincing because I’m not sure that we really do need any more.”


 CHHC indicates the following utilization of existing rehabilitation beds within the applicants’ primary service area:
“Mount Sinai Hospital 24 beds 51% utilization
Saint Francis Hospital 9 beds 78% utilization
New Britain Memorial 48 beds 65% utilization
Newington Children’s 22 beds 38% utilization
Hartford Hospital 10 beds Not available.”
In calculating the total percentage of utilization, I did not include the ten beds operated by Hartford Hospital because the record did not supply information on its utilization. If we were to assume, however, that Hartford Hospital had a utilization rate of 100 percent, the overall utilization rate would be 61 percent.
The investigatory report by CHHC also indicates that the need for rehabilitative services is met by a variety of sources as follows: “Although *158an inventory cannot be issued, the foregoing [report] indicates that inpatient rehabilitative services may be provided in many alternative settings, e.g., acute care hospital exempt units as well as non-exempt units, rehabilitation hospitals (in Connecticut these hospitals are licensed as chronic disease hospitals), and skilled nursing facilities.” Commission on Hospital and Health Care Investigation of Rehabilitative Services, Docket No. 91-10066RES, May 1, 1991, p. 18.


 “Accordingly, we conclude that the plaintiff in this case would have standing if it is able to prove that it would have submitted a bid on the RFPs [requests for proposals] but for the single source specifications, that its equipment and software is equivalent to that specified in the RFPs and that the restrictions of the single source specifications undermined the object and integrity of the competitive bidding process, or that there was proof of favoritism.” Unisys Corporation v. Department of Labor, 220 Conn. 689, 695, 600 A.2d 1019 (1991).


 A certificate of need is necessary only to establish a new facility or expand an existing facility; thus, the fact that Hartford Hospital does not have a certificate of need is inconsequential. See General Statutes §§ 19a-154 and 19a-155. In addition, CHHC acknowledged that there is no category for rehabilitation beds in Connecticut. The CHHC report states the following: “It must be noted that in Connecticut there is not a licensure category for rehabilitation beds; rather rehabilitation beds exist under several licensure categories. Beds located in the acute care hospitals (Mount Sinai Hospital, Saint Francis Hospital and Medical Center, Hartford Hospital *161and Newington Children’s Hospital) are licensed as acute care beds, while beds located at New Britain Memorial Hospital and Gaylord Hospital are licensed as chronic disease beds.”


 General Statutes § 19a-154 (b) provides in relevant part: “The commission shall make such review of a request made pursuant to subdivision (1), (2) or (3) of subsection (a) of this section as it deems necessary, including, in the case of a proposed transfer of ownership or control prior to initial licensure, such factors as, but not limited to, the financial responsibility and business interests of the transferee and the ability of the institution *162to continue to provide needed services, or in the case of the introduction of an additional function or service, ascertaining the availability of such service or function at other inpatient rehabilitation facilities, health care facilities or institutions or state health care facilities or institutions within the area to be served, the need for such service or function within such area and any other factors which the commission deems relevant to a determination of whether the facility or institution is justified in introducing such additional functions or services into its program or increasing its staff.”


 The certificate of need grants sixty rehabilitation beds to the defendants. In turn, it requires Mount Sinai Hospital Corporation to give up twenty-four rehabilitation beds and Saint Francis Hospital and Medical Center to give up nine rehabilitation beds, for a total of thirty-three rehabilitation beds. The certificate of need also reduces Mount Sinai Hospital Corporation’s licensed capacity by twenty-seven beds, but these are general beds, not rehabilitation beds.